Citation Nr: 1414007	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran testified before the undersigned at a Travel Board hearing held in June 2012.  A transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran testified at a personal hearing in June 2012.  The nature and severity of symptoms described by the Veteran during the course of his testimony suggests a worsening of his PTSD since the last VA examination in June 2010.  For this reason, the Board finds that this matter must be remanded to obtain a new VA examination to ascertain the current nature and severity of his PTSD for rating purposes.  Prior to obtaining an examination, any and all outstanding relevant treatment records must be obtained and associated with the file.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative, and with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of his PTSD, to include VA treatment records since March 2011 from the West Haven VA Medical Center.  Obtain copies of any such records and associate them with the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the development outlined in Item (1) is completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


